 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7   RAYMOND D. CHESTER,                           1:16-cv-01257-DAD-GSA-PC
 8                 Plaintiff,                      ORDER APPROVING DEFENDANTS’
                                                   STIPULATED PROTECTIVE ORDER
 9         vs.                                     (ECF No. 30.)
10   AUDREY KING, et al.,
11                Defendants.
12

13          Raymond D. Chester (“Plaintiff”) is a civil detainee proceeding pro se and in forma
14   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds on
15   Plaintiff’s First Amended Complaint filed on August 31, 2017, against defendants Audrey King,
16   Jagsir Sandhu, Robert Withrow, and Dr. Bradley Powers, on Plaintiff’s medical indifference
17   claim under the Fourteenth Amendment. (ECF No. 10.) This case is now in the discovery phase.
18          On June 21, 2019, a stipulation and proposed protective order was filed with the court
19   containing the signature of Laurie Adamson, Esq., counsel for defendants Audrey King, Jagsir
20   Sandhu, and Robert Withrow; and the signature of Christina H. Vo, Esq., counsel for defendant
21   Dr. Bradley Powers. (ECF No. 30.) After consideration of the stipulation, the court hereby
22   approves the stipulated protective order as set forth.
23
     IT IS SO ORDERED.
24

25      Dated:     July 1, 2019                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
26

27

28
